Exhibit 10.1

AMENDMENT NO. 1

to

CREDIT AGREEMENT

THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT (the “Amendment”) is made as of
December 11, 2006 (the “Effective Date”), by and among SIGMA-ALDRICH CORPORATION
(the “Borrower”), the financial institutions listed on the signature pages
hereof (the “Lenders”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as administrative agent (the “Administrative Agent”) under that certain
Credit Agreement dated as of February 23, 2005 by and among the Borrower, the
financial institutions party thereto and the Administrative Agent (as amended,
supplemented or otherwise modified as of the date hereof, the “Credit
Agreement”). Defined terms used herein and not otherwise defined herein shall
have the meaning given to them in the Credit Agreement.

WITNESSETH

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Credit Agreement; and

WHEREAS, pursuant to Section 2.08 of the Credit Agreement, the Borrower has
requested that the aggregate Revolving Commitments be increased from
$150,000,000 to $300,000,000;

WHEREAS, the Borrower, the Administrative Agent, each Increasing Lender and any
Assuming Lender have agreed to a Revolving Commitment Increase under the Credit
Agreement to increase the aggregate Revolving Commitments to $300,000,000, and
in connection therewith each Increasing Lender and each Assuming Lender has
agreed to extend a Revolving Commitment in the amount set forth on Annex I
hereto (which Annex I shall amend and restate Schedule 1.01 of the Credit
Agreement), in each case, on the terms and conditions set forth herein;

WHEREAS, immediately after giving effect to the Revolving Commitment Increase
described herein, the Borrower has requested that the Administrative Agent and
the Lenders amend the Credit Agreement on the terms and conditions set forth
herein;

WHEREAS, the Borrower, the Administrative Agent and the Lenders (after giving
effect to the Revolving Commitment Increase described herein) have agreed to
amend the Credit Agreement on the terms and conditions set forth herein;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
have agreed to the following amendments to the Credit Agreement:

 

1. Increase of Aggregate Revolving Commitments. Effective as of the Effective
Date and subject to the satisfaction of the conditions precedent set forth in
Section 3 below:

 

  1.1. The Revolving Commitment of each Increasing Lender electing to increase
its respective Revolving Commitment in accordance with Section 2.08 of the
Credit Agreement is amended as set forth on Annex I hereto. Any new Lender
signatory hereto which was not party to the Credit Agreement prior to the date
hereof shall be deemed to be an Assuming Lender and a Lender for all purposes
under the Credit Agreement and each such Assuming Lender’s Revolving Commitment
is set forth on Annex I hereto.

 

  1.2. Each Increasing Lender and Assuming Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required under Section 2.08 of the Credit Agreement in order to cause,
after giving effect to the Revolving Commitment Increase described herein and
the use of such amounts to make payments to such other Lenders, the aggregate
amount of the outstanding Revolving Loans and participation interests in
Reimbursement Obligations owing to each Lender to equal such Lender’s ratable
portion of the Revolving Commitments then outstanding after giving effect to
such Revolving Commitment Increase. The Borrower shall be deemed to have repaid
and reborrowed all outstanding Revolving Loans as of the Effective Date (with
such reborrowing to consist of Revolving Loans, with related Interest Periods if
applicable, specified in a Notice of Borrowing delivered by the Borrower in
accordance with the requirements of Section 2.02 of the Credit Agreement). The
deemed payments made pursuant to the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Revolving Loan, shall be subject to indemnification by the
Borrower pursuant to the provisions of Section 2.12 of the Credit Agreement if
the deemed payment occurs other than on the last day of the related Interest
Periods.

 

  1.3. Each of the parties hereto hereby waives receipt of any notice required
pursuant to Section 2.08 of the Credit Agreement to be delivered in connection
with the Revolving Commitment Increase described in this Amendment.

 

2. Amendments to the Credit Agreement. Effective as of the Effective Date and
immediately after giving effect to the Revolving Commitment Increase described
herein and subject to the satisfaction of the conditions precedent set forth in
Section 3 below, the Credit Agreement is hereby amended as follows:

 

  2.1. The definition of “Revolving Loan Termination Date” now appearing in
Section 1.01 of the Credit Agreement is amended to delete the phrase “February
23, 2010” now appearing therein, and to substitute the following therefor:
“December 11, 2011, subject to extension pursuant to Section 2.09(b)”.

 

2



--------------------------------------------------------------------------------

  2.2. The following new definition of “First Amendment Effective Date” shall be
inserted alphabetically in Section 1.01 of the Credit Agreement:

“First Amendment Effective Date” means December 11, 2006.

 

  2.3. Section 2.08 of the Credit Agreement is amended to delete each occurrence
of the phrase “$300,000,000” now appearing therein, and to substitute the
following therefor: “$600,000,000”.

 

  2.4. Section 2.09 of the Credit Agreement is deleted in its entirety and the
following is substituted therefor:

Section 2.09 Mandatory Termination of Commitments; Extension of Commitments.

(a) The Revolving Commitments shall terminate on the Revolving Loan Termination
Date, and any Revolving Loans then outstanding (together with accrued interest
thereon) shall be due and payable on such date.

(b)(i) The Borrower may request a one-year extension of the Revolving Loan
Termination Date by submitting a written request for an extension to the
Administrative Agent (an “Extension Request”) no earlier than 90 days but not
later than 45 days prior to the first and/or second anniversary of the First
Amendment Effective Date (such anniversary being an “Anniversary Date”).
Promptly upon receipt of an Extension Request, the Administrative Agent shall
notify each Lender with a Revolving Commitment thereof and shall request each
such Lender to approve the Extension Request. Each Lender approving the
Extension Request shall deliver its written consent no earlier than 30 days but
no later than 20 days prior to such Anniversary Date (it being understood and
agreed that such consent may be given or withheld in such Lender’s sole and
absolute discretion). If any Lender with a Revolving Commitment shall fail to
notify the Administrative Agent in writing of its consent to any such request
for extension of the Revolving Loan Termination Date by the 20th day prior to
such Anniversary Date, such Lender shall be deemed to be a Non-Consenting Lender
(as defined below) with respect to such request. The election of any Lender to
agree to an Extension Request shall not obligate any other Lender to so agree.
The Administrative Agent shall deliver to the Borrower written notification of
the Lenders’ decisions no later than 15 days prior to such Anniversary Date.

(ii) If all of the Lenders consent in writing to any such request in accordance
with Section 2.09(b)(i), the Revolving Loan Termination Date in effect at such
time shall, effective as at such next Anniversary Date (the “Extension Date”),
be extended for one calendar year; provided that no such extension shall become
effective under this sentence unless, (i) on the applicable Extension Date, (x),
no Default or Event of Default shall have occurred and be continuing and (y) the
representations and warranties of the Borrower contained

 

3



--------------------------------------------------------------------------------

in this Agreement shall be true in all material respects on and as of such
Extension Date and the Administrative Agent shall have received a certificate to
that effect dated such date and executed by the chief financial officer or
treasurer of the Borrower and (ii) the Administrative Agent shall have received
documents consistent with those delivered on the First Amendment Effective Date
as to the corporate power and authority of the Borrower to borrow hereunder
after giving effect to such extension. If Lenders holding more than 50% of the
Revolving Commitments, but less than all of the Lenders with Revolving
Commitments, consent in writing to any such request in accordance with
Section 2.09(b)(i), unless the Borrower shall deliver written notice to the
Administrative Agent terminating such requested extension not less than ten
Business Days prior to the proposed Extension Date (it being understood and
agreed that any Extension Request issued in connection with any such terminated
extension shall constitute an Extension Request for purposes of determining the
then remaining available number of Extension Requests under Section 2.09(b)(i)),
the Revolving Loan Termination Date in effect at such time shall, effective as
at the applicable Extension Date, be extended as to those Lenders that so
consented (each a “Consenting Lender”) but shall not be extended as to any other
Lender (each a “Non-Consenting Lender”). To the extent that the Revolving Loan
Termination Date is not extended as to any Lender pursuant to this
Section 2.09(b) and the Revolving Commitment of such Lender is not assumed in
accordance with Section 2.09(b)(iii) on or prior to the applicable Extension
Date, the Revolving Commitment of such Non-Consenting Lender shall automatically
terminate in whole on such unextended Revolving Loan Termination Date without
any further notice or other action by the Borrower, such Lender or any other
Person and the Borrower shall pay all Revolving Loans, together with accrued but
unpaid interest thereon, and all other amounts owing under this Agreement to
such Non-Consenting Lender on such unextended Revolving Loan Termination Date;
provided that such Non-Consenting Lender shall continue to be entitled to the
benefits of, and subject to, those provisions of this Agreement and the other
Loan Documents which survive payment of the Loans and other obligations of the
Borrower hereunder and termination of the applicable agreement. It is understood
and agreed that no Lender shall have any obligation whatsoever to agree to any
request made by the Borrower for any requested extension of the Revolving Loan
Termination Date.

(iii) If less than all of the Lenders consent to any such request pursuant to
Section 2.09(b)(i), the Borrower may arrange for one or more Persons (who may be
Consenting Lenders) acceptable to the Administrative Agent and the Issuing Banks
(each an “Extension Assuming Lender”) (x) to assume, effective as of the
Extension Date or such other date as may be agreed among the Borrower, the
Non-Consenting Lender, such Extension Assuming Lender and the Administrative
Agent, any Non-Consenting Lender’s Revolving Commitment and all of the
obligations of such Non-Consenting Lender under this Agreement thereafter
arising, without recourse to or warranty by, or expense to, such Non-Consenting
Lender and (y) to accept, effective as of the Extension Date or such later date
as any Extension Assuming Lender executes and delivers an

 

4



--------------------------------------------------------------------------------

Assignment and Assumption Agreement, the Revolving Loan Termination Date
applicable to Consenting Lenders; provided, however, that the amount of the
Revolving Commitment of any such Extension Assuming Lender as a result of such
substitution shall in no event be less than $5,000,000 unless the amount of the
Revolving Commitment of such Non-Consenting Lender is less than $5,000,000, in
which case such Extension Assuming Lender shall assume all of such lesser
amount; and provided further that:

 

  (1) any such Extension Assuming Lender shall have paid to such Non-Consenting
Lender (A) the aggregate principal amount of, and any interest accrued and
unpaid to the effective date of the assignment on, the outstanding Revolving
Loans, if any, owing to such Non-Consenting Lender plus (B) any accrued but
unpaid commitment fees owing to such Non-Consenting Lender as of the effective
date of such assignment;

 

  (2) all additional accrued and unpaid cost reimbursements, expense
reimbursements and indemnities payable to such Non-Consenting Lender pursuant to
Section 9.03, and all other accrued and unpaid amounts owing to such
Non-Consenting Lender hereunder, as of the effective date of such assignment
shall have been paid to such Non-Consenting Lender; and

 

  (3) with respect to any such Extension Assuming Lender, the applicable
processing and recordation fee required under Section 9.06(c) for such
assignment shall have been paid;

provided further that such Non-Consenting Lender shall continue to be entitled
to the benefits of, and subject to, those provisions of this Agreement and the
other Loan Documents which survive payment of the Revolving Loans and other
obligations of the Borrower hereunder and termination of the applicable
agreement. At least three Business Days prior to any Extension Date, (A) each
such Extension Assuming Lender, if any, shall have delivered to the Borrower and
the Administrative Agent an Assignment and Assumption Agreement, duly executed
by such Extension Assuming Lender, such Non-Consenting Lender, the Borrower and
the Administrative Agent, (B) any such Consenting Lender shall have delivered
confirmation in writing satisfactory to the Borrower and the Administrative
Agent (acting reasonably) as to the increase in the amount of its Revolving
Commitment and (C) each Non-Consenting Lender being replaced pursuant to this
Section 2.09(b) shall have delivered to the Administrative Agent any Revolving
Note held by such Non-Consenting Lender. Upon the payment of all amounts
referred to in clauses (1), (2) and (3) of this Section 2.09(b)(iii), each such
Extension Assuming Lender, as of the Extension Date, will be substituted for
such Non-Consenting Lender under this Credit Agreement and shall be a Lender for
all purposes of this Agreement, without any further acknowledgment by or the
consent of the other Lenders, and the obligations of each such Non-Consenting
Lender hereunder arising after the Extension Date shall, by the provisions
hereof, be released and discharged.

 

5



--------------------------------------------------------------------------------

(iv) If Lenders holding more than 50% of the Revolving Commitments (after giving
effect to any assignments pursuant to Section 2.09(b)(iii)) consent in a writing
delivered to the Administrative Agent to a requested extension (whether by
execution or delivery of an Assignment and Assumption Agreement or otherwise)
not later than one Business Day prior to such Extension Date, the Administrative
Agent shall so notify the Borrower, and, so long as (i) on the Extension Date,
(x), no Default or Event of Default shall have occurred and be continuing and
(y) the representations and warranties of the Borrower contained in this
Agreement shall be true in all material respects on and as of such Extension
Date and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by the chief financial officer or treasurer
of the Borrower and (ii) the Administrative Agent shall have received documents
consistent with those delivered on the Effective Date as to the corporate power
and authority of the Borrower to borrow hereunder after giving effect to such
extension, the Revolving Loan Termination Date then in effect shall be extended
for the additional one-year period as described in Section 2.09(b)(ii), and all
references in this Agreement, and in any Revolving Notes to the “Revolving Loan
Termination Date” shall, with respect to each Consenting Lender and each
Extension Assuming Lender for such Extension Date, refer to the Revolving Loan
Termination Date as so extended. Promptly following each Extension Date, the
Administrative Agent shall notify the Lenders (including, without limitation,
each Extension Assuming Lender) of the extension of the scheduled Revolving Loan
Termination Date in effect immediately prior thereto and shall thereupon record
in the Register the relevant information with respect to each such Consenting
Lender and each such Extension Assuming Lender.

 

  2.5. Section 5.06 of the Credit Agreement is deleted in its entirety and the
following is substituted therefor:

Section 5.06 Consolidated Net Worth. Only so long as the following covenant
shall also be effective pursuant to any other instrument or agreement to which
the Borrower or any Subsidiary of the Borrower shall be party: The Borrower will
not, at any time, permit Consolidated Net Worth to be less than $750,000,000.

 

  2.6. Section 5.11 of the Credit Agreement is amended to delete the phrase
“20%” now appearing therein, and to substitute the following therefor: “25%”.

 

  2.7. Section 9.04 of the Credit Agreement is amended to insert immediately
after the phrase “with respect to any such Note or other Obligation held by such
other Lender” now appearing therein, the following parenthetical: “(other than
any such payment made to a Non-Consenting Lender pursuant to Section 2.09(b)(ii)
or (b)(iii))”.

 

6



--------------------------------------------------------------------------------

  2.8. Section 9.05 of the Credit Agreement is amended to insert at the
beginning of clause (iii) thereof, the following: “except as set forth in
Section 2.09 with respect to any extension of the Revolving Loan Termination
Date,”.

 

  2.9. The Pricing Schedule – Revolving Facility and the Pricing Schedule – Term
Facility are deleted in their entirety and replaced with the Pricing Schedule –
Revolving Facility and the Pricing Schedule – Term Facility, respectively, set
forth on Annex II hereto.

 

  2.10.  Schedule 1.01 to the Credit Agreement (Commitments) is amended and
restated in its entirety as set forth on Annex I hereto.

 

3. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the conditions precedent that:

 

  (a) the Administrative Agent shall have received:

 

  (i) duly executed originals of this Amendment from each of the Borrower, the
Lenders (or the Administrative Agent with the consent in writing of the
Lenders), each Increasing Lender, each Assuming Lender, if any, and each
Departing Lender (as defined below), if any;

 

  (ii) duly executed Revolving Notes for the account of each Assuming Lender, if
any, and any Increasing Lender, dated as of the Effective Date in a principal
amount equal to such Lender’s Revolving Commitment after giving effect to the
Revolving Commitment Increase hereunder;

 

  (iii) evidence reasonably satisfactory to it that on or prior to the Effective
Date, (x) all obligations of the Borrower under the 5-Year Agreement shall have
been terminated and be of no further force or effect (other than in respect of
contingent indemnity obligations and any other obligation that expressly
survives the termination thereof);

 

  (iv) (x) duly certified resolutions of the Borrower (in form and substance
reasonably acceptable to the Administrative Agent) authorizing the execution,
delivery and performance of this Amendment and of the Credit Agreement as
amended hereby, and (y) opinion(s) of counsel of the Borrower in form and
substance reasonably acceptable to the Administrative Agent;

 

  (v) from the Borrower for its account and the account of each Lender, all fees
payable pursuant to that certain Fee Letter, dated as of November 16, 2006, by
and among the Borrower and the Administrative Agent; and

 

7



--------------------------------------------------------------------------------

  (vi) such other documents, instruments and agreements as the Administrative
Agent shall reasonably request; and

 

  (b) the Administrative Agent and the Lenders shall have administered the
reallocation of the Revolving Commitments and Term Loans among the Lenders in
accordance with their respective ratable shares thereof.

 

4. Acknowledgment and Consent with Respect to Departing Lenders. The Borrower
and each Lender, including, without limitation, each Lender identified on the
signature pages hereto as a “Departing Lender”, hereby acknowledges and agrees
that, notwithstanding any provisions to the contrary in the Credit Agreement
(including the limitations on assignments or transfers of interests under the
Credit Agreement set forth in Section 9.06 of the Credit Agreement), on the
Effective Date, and subject to any such Departing Lender’s receipt of payment in
full of the Loans and other amounts at such time owing to it under the Credit
Agreement, (a) the Commitments shall be amended and restated in their entirety
pursuant to Section 1 above and as set forth on Annex I hereto, (b) each
Departing Lender’s Commitments under the Credit agreement shall automatically be
deemed terminated and the only Commitments on the Effective Date shall be those
identified on Annex I hereto, (c) such Departing Lender shall have no further
rights or obligations as a Lender under the Credit Agreement and shall cease to
be a party thereto (but shall continue to be entitled to the benefits of
Sections 2.12, 2.14 and 9.03 of the Credit Agreement), and (d) the consent of
such Departing Lender shall be limited to the acknowledgements and agreements
set forth in this Section 3 and shall not be required as a condition to the
effectiveness of any other amendments set forth herein.

 

5. Representations and Warranties and Reaffirmations of the Borrower.

 

  5.1. The Borrower hereby represents and warrants that (i) this Amendment and
the Credit Agreement as previously executed and as modified hereby constitute
legal, valid and binding obligations of the Borrower and are enforceable against
the Borrower in accordance with their terms (except as enforceability may be
limited by bankruptcy, insolvency, fraudulent conveyances, reorganization or
similar laws relating to or affecting the enforcement of creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and requirements of reasonableness, good faith and fair
dealing), and (ii) no Default or Event of Default has occurred and is
continuing.

 

  5.2. Upon the effectiveness of this Amendment and after giving effect hereto,
the Borrower hereby reaffirms all covenants, representations and warranties, in
all material respects, made in the Credit Agreement as modified hereby, and
agrees that all such covenants, representations and warranties shall be deemed
to have been remade as of the Effective Date, except that any such covenant,
representation, or warranty that was made as of a specific date shall be
considered reaffirmed only as of such date.

 

8



--------------------------------------------------------------------------------

6. Reference to the Effect on the Credit Agreement.

 

  6.1. Upon the effectiveness of Section 2 hereof, on and after the date hereof,
each reference in the Credit Agreement (including any reference therein to “this
Credit Agreement,” “hereunder,” “hereof,” “herein” or words of like import
referring thereto) or in any other Loan Document shall mean and be a reference
to the Credit Agreement as modified hereby.

 

  6.2. Except as specifically modified above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.

 

  6.3. The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement or
any other documents, instruments and agreements executed and/or delivered in
connection therewith.

 

7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.

 

8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

9. Counterparts. This Amendment may be executed by one or more of the parties to
this Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

SIGMA-ALDRICH CORPORATION, as the Borrower By:      Name:   Title:   By:     
Name:   Title:   WELLS FARGO BANK, NATIONAL ASSOCIATION, individually, as Letter
of Credit Issuer, as Administrative Agent and as Joint Lead Arranger By:     
Name:   Title:   WACHOVIA BANK, N.A., individually and as Syndication Agent By:
     Name:   Title:   WACHOVIA CAPITAL MARKETS, LLC, as Joint Lead Arranger By:
     Name:   Title:  

 

SIGNATURE PAGE TO AMENDMENT NO. 1



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., CHICAGO BRANCH, individually and as
Co-Documentation Agent By:      Name:   Title:   ABN AMRO BANK, N.V.,
individually By:      Name:   Title:   U.S. BANK NATIONAL ASSOCIATION,
individually By:      Name:   Title:   COMMERCE BANK, N.A., individually By:  
   Name:   Title:   COMERICA BANK, individually By:      Name:   Title:  

 

SIGNATURE PAGE TO AMENDMENT NO. 1



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, individually By:      Name:   Title:   BNP PARIBAS,
as a Departing Lender By:      Name:   Title:   By:      Name:   Title:   MIZUHO
CORPORATE BANK, LTD., as a Departing Lender By:      Name:   Title:   BANK OF
AMERICA, N.A., as an Assuming Lender and as Co-Documentation Agent By:     
Name:   Title:  

 

SIGNATURE PAGE TO AMENDMENT NO. 1



--------------------------------------------------------------------------------

ANNEX I

COMMITMENT SCHEDULE

 

LENDER

   REVOLVING
COMMITMENT

Wells Fargo Bank, National Association

   $ 55,000,000

Wachovia Bank, N.A.

   $ 55,000,000

Bank of America, N.A.

   $ 45,000,000

The Bank of Tokyo-Mitsubishi UFJ, Ltd., Chicago Branch

   $ 45,000,000

U.S. Bank National Association

   $ 35,000,000

Comerica Bank

   $ 25,000,000

The Northern Trust Company

   $ 25,000,000

Commerce Bank, N.A.

   $ 15,000,000       

TOTAL REVOLVING COMMITMENTS:

   $ 300,000,000       



--------------------------------------------------------------------------------

LENDER

   TERM LOANS
AS OF THE
FIRST
AMENDMENT
EFFECTIVE
DATE

Wells Fargo Bank, National Association

   $ 34,000,000

Wachovia Bank, N.A.

   $ 24,000,000

The Bank of Tokyo-Mitsubishi UFJ, Ltd., Chicago Branch

   $ 21,000,000

U.S. Bank National Association

   $ 14,000,000

ABN AMRO Bank, N.V.

   $ 10,000,000

Commerce Bank, N.A.

   $ 7,000,000

Comerica Bank

   $ 5,000,000

The Northern Trust Company

   $ 5,000,000       

TOTAL TERM COMMITMENTS:

   $ 120,000,000       

 

14



--------------------------------------------------------------------------------

ANNEX II

PRICING SCHEDULE – Revolving Facility

 

    

Level I

Status

   

Level II

Status

   

Level III

Status

   

Level IV

Status

   

Level V

Status

 

LIBOR Margin

   0.125 %   0.175 %   0.180 %   0.295 %   0.400 %

Facility Fee Rate

   0.050 %   0.050 %   0.070 %   0.080 %   0.125 %

Utilization Fee Rate

   0.050 %   0.050 %   0.075 %   0.075 %   0.100 %

Base Rate Margin

   0.00 %   0.00 %   0.00 %   0.00 %   0.00 %

PRICING SCHEDULE – Term Facility

 

    

Level I

Status

   

Level II

Status

   

Level III

Status

   

Level IV

Status

   

Level V

Status

 

LIBOR Margin

   0.175 %   0.225 %   0.255 %   0.370 %   0.500 %

Facility Fee Rate

   0.050 %   0.050 %   0.070 %   0.080 %   0.125 %

Base Rate Margin

   0.00 %   0.00 %   0.00 %   0.00 %   0.00 %

 

15